Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
Regarding claim 1, the temperature of the viscosity measurement is not specified in the claim or in the 	specification. In the absence of a specified temperature, the claim is interpreted to limit the viscosity at ambient temperature of 20°C.
Regarding claim 2, while the claim does not specific %NCO as being in weight percent, the ordinarily skilled artisan would read it this way since any other type of percent measurement of %NCO would merit disclosure and clarification. 

Election/Restrictions
Claim 1-3, 5-7 and 16-19 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-19, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 06/01/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 18 line 2, delete “the basecoat of claim 1” and insert in its place “a basecoat”. 	

In claim 18 lines 2-3, delete “applying a moisture curable basecoat coating formulation” and insert in its place “applying the moisture curable basecoat coating formulation of claim 1”
	

Allowable Subject Matter
Claim 1-3, 5-7 and 16-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art Byrne et al (US 20160024318 A1) does not disclose the claimed 100% modulus. Applicant’s specification shows in Comparative A of the basecoat examples that a very similar composition to the claims with a higher VOC and slightly lower solids content (by adding a larger amount of mineral spirit solvent) can have a 100% modulus below the claimed range. While one might expect a lowering of the 100% modulus with increased amount of solvent, the difference between Comparative A  and the inventive examples is surprisingly large, and shows that the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464.  The examiner can normally be reached on 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766